DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
 
Drawings
The drawings filed 18 July 2022 overcame the previous objections to the drawings found in the previous Office action.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reconfigurable conductor set must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: The paragraph numbering found within the originally filed specification is not in a consistent format.
Numbering of the paragraphs of specification are governed by 37 C.F.R. 1.52(b)(6) which states that the “number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g. [0001]). However, the format utilized to number the paragraphs in the originally filed specification is not consistent. The paragraph identification numbers either have four numerals or, if the number is 100 or above, five numerals, so that each and every number has at least two leading zeros. While not incorrect, the inconsistency does tend to lead to confusion.
Appropriate correction is suggested.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed specification fails to provide support for “a reconfigurable conductor set comprising electrically conductive elements and adapted to provide a plurality of wave modes”. There are no switches or selection components which allow for a reconfigurable conductor set. Furthermore, the word “reconfigurable”, or any versions of it, are NOT found within the originally filed specification.
The closest the originally filed specification comes to the claimed “reconfigurable conductor set” is found in paragraph [0111] of the originally filed specification. This paragraph details the use of multiple conductor sets and the ability to select one or more of the conductor sets to produce ultrasonic waves within the test object. However, selecting between a plurality of conductor sets is NOT the equivalent to a “reconfigurable conductor set” as the latter implies a series of junctions or other elements which can be individually set to provide any manner of configurations within the conductor set. Therefore, the originally filed specification fails to provide support for the invention as currently claimed.


Allowable Subject Matter
Claims 33-46 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.


Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive. 
Applicant’s amendments filed 18 July 2022 have overcome the rejection of claims 36-39 and 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Therefore, the rejections of these claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
With regards to the rejection of claims 36-46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Applicant argues the following:
“The Office Action recites that claims 33-46 were rejected under 35 U.S.C. § 112 (pre- AIA ), first paragraph, as allegedly failing to comply with the written description requirements. The Office Action alleges that "reconfigurable conductor set comprising electrically conductive elements and adapted to provide a plurality of wave modes" is not submitted by the original application. Applicant respectfully traverses the rejection. The foregoing language is submitted in, for example, paragraphs 64, 6, and 111 of the original specification. By way of example, paragraph 64 states that "[i]n some embodiments, the conductor set 140 may have various configurations ..." and paragraph 6 states that "[v]arious magnet and conductor set configuration are used to generate various elastic wave modes..." Therefore, Applicant respectfully requests that the rejections under 35 U.S.C. § 112, para. 1 be withdrawn.”
This argument is not persuasive.
First, paragraph [0064] of the originally filed specification (as numbered by Applicant) does NOT state the recited phrases. These phrases are found in paragraph [0063] of the originally filed specification.
Secondly, nowhere in the specification is there support for changing the conductor set - i.e. using a reconfigurable conductor set. Yes, the originally filed specification states that the conductor set my have “various configurations”. However, it is known in the art to design the conductor set to match the material to be tested so that the appropriate waves are generated within the material to be tested. And yes, paragraph [0063] of the originally filed specification DOES state that “the conductor set 140 may have various configurations such as a single straight or curved wire, a wound coil, a meander coil (MC), a spiral coil, a double spiral coil, a double race track coil, a butterfly coil, a spiral pancake coil, or the like.” However, there is no recitation of changing the conductor set between these different configurations as would be done with a “reconfigurable conductor set”. 
Lastly, paragraph [00111] of the originally filed specification DOES disclose the use of “multiple conductor sets”. However, it does NOT teach a “reconfigurable” conductor set. Paragraph [00111] teaches using the “multiple conductor sets” to simultaneously generate multiple wave modes. 
Therefore, the originally filed specification fails to provide the proper support for the claimed “reconfigurable conductor set”. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855